861 F.2d 266Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Fritz PIERROT, Defendant-Appellant.
No. 88-6504.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 28, 1988.Decided:  Oct. 12, 1988.

William E. Martin, Edwin Chrisco Walker (Federal Public Defender's Office), for appellant.
Margaret Person Currin, James G. Carpenter (Office of the United States Attorney), for appellee.
Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Fritz Pierrot, a federal inmate, appeals from the district court's order committing him to Federal Correctional Institution-Butner for psychiatric treatment pursuant to 18 U.S.C. Sec. 4245.


2
Pierrot contends that the district court erred in finding by a preponderance of the evidence that Pierrot was suffering from a mental disease and was in need of treatment.  These findings of fact made by the district court may not be disturbed unless clearly erroneous.   United States v. United States Gypsum Co., 333 U.S. 364 (1948).   Cf. Hall v. United States, 410 F.2d 653, 658 (4th Cir.), cert. denied, 396 U.S. 970 (1969).  A review of the record reveals that the district court's findings were entirely warranted.


3
The district court heard expert testimony from a psychologist who had examined Pierrot stating that Pierrot was suffering from schizophrenia and in need of treatment.  This testimony was bolstered by the written findings of a psychiatrist retained by Pierrot who arrived at essentially the same diagnosis and recommendation.  Pierrot, a native of Haiti whose first language is French, contends these evaluations were flawed because of communication difficulties and cultural difference.  However, even when these factors are taken into account, we cannot say the district court erred in accepting the opinions of two mental health experts that Pierrot was mentally ill and in need of treatment.  Accordingly, we affirm the judgment of the district court.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.